523-;5"
                               ELECTRONIC RECORD




COA #      02-13-00566-CR                        OFFENSE:        22.02


           Coleman Nichols v. The State of
STYLE:    Texas                                  COUNTY:         Denton

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    367th District Court


DATE: 02/05/2015                 Publish: NO     TC CASE #:      F-2011-1562-E




                        IN THE COURT OF CRIMINAL APPEALS


         Coleman Nichols v. The State of
STYLE:   Texas                                        CCA#:           533 - / r
         APPBULAMT1^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:        CPt/yr/A                                 SIGNED:                           PC:_

JUDGE:                                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                            ELECTRONIC RECORD